        Case 1:20-cv-00879-JPW Document 70 Filed 08/23/21 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

                                                        :
SNYDER’S-LANCE, INC., AS SUCCESSOR IN                   :
INTEREST TO S-L DISTRIBUTION COMPANY,                   :     1:20-cv-00879-JPW
LLC,                                                    :
                   Third-Party Complainant,             :
              v.                                        :
                                                        :
CHARLEAU DISTRIBUTION, LLC,                             :
                                                        :
                          Third-Party Defendant.        :
                                                        :

                             MOTION TO DISMISS

      Charleau Distribution, LLC (“Charleau”), per Federal Rule of Civil

procedure 12(b)(6), moves to dismiss the third-party complaint filed by Snyder’s-

Lance, Inc. See Doc. 64. As will be discussed in a brief to be filed per Local Civil

Rule 7.5, Counts I and II – both of which seek indemnification from Charleau –

violate the public policy underlying the Massachusetts Wage Act. Alternatively,

(i) Count I should fail because the pertinent indemnification provision does not

cover and is not triggered by the underlying wage rights lawsuit and (ii) Count II

should fail because S-L has not alleged a contractual breach and because, absent

the indemnification provision, S-L has no contractual right to recover attorney’s

fees or costs from Charleau. Finally, Count III should fail because S-L’s unjust

enrichment claim concerns contractual relationships grounded in the Distributor
        Case 1:20-cv-00879-JPW Document 70 Filed 08/23/21 Page 2 of 2




Agreement and because the third-party complaint otherwise fails to state an unjust

enrichment claim.

      WHEREFORE, Charleau respectfully ask the Court to grant this motion

and dismiss the third-party complaint.

Date: August 23, 2021                        Respectfully,



                                             Peter Winebrake
                                             R. Andrew Santillo
                                             Mark J. Gottesfeld
                                             Michelle L. Tolodziecki
                                             Winebrake & Santillo, LLC
                                             715 Twining Road, Suite 211
                                             Dresher, PA 19025
                                             (215) 884-2491

                                             Harold L. Lichten (pro hac vice)
                                             Matthew Thomson (pro hac vice)
                                             Zach Rubin, Esq. (pro hac vice)
                                             Lichten & Liss-Riordan, P.C.
                                             729 Boylston Street, Suite 2000
                                             Boston, MA 02116
                                             (617) 994-5800

                                             Chad Hatmaker (pro hac vice)
                                             J. Keith Coates (pro hac vice)
                                             Woolf, McClane, Bright, Allen
                                                & Carpenter, PLLC
                                             Post Office Box 900
                                             Knoxville, TN 37901
                                             (865) 215-1000

                                             For Plaintiff




                                         2
